FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWARD PHILLIP MCKENNA,                          No. 08-56337

               Plaintiff - Appellant,            D.C. No. 5:03-cv-01111-GW-CW

   v.
                                                 MEMORANDUM *
SAN BERNARDINO COUNTY; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. Wu, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Edward Phillip McKenna, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
prosecute or to comply with court orders. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d
1258, 1260 (9th Cir. 1992), and we affirm.

       The district court did not abuse its discretion by dismissing the action,

without prejudice, after weighing the pertinent factors and providing McKenna

numerous opportunities to amend his complaint and warning that failure to do so

properly would result in dismissal. See id. at 1260-63 (addressing factors to

consider in determining whether a district court abused its discretion by dismissing

a pro se action under Fed. R. Civ. P. 41(b)).

       McKenna’s remaining contentions are unpersuasive.

       All pending motions are denied.

       AFFIRMED.




PDM/Research                               2                                       08-56337